Citation Nr: 0419695	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 15, 1990 to May 
15, 1991.  The veteran also had more than one year and four 
months of prior unverified active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 decision by the RO which 
denied service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate this claim and has made reasonable 
efforts to assist her in the development of her claim.  

2.  The immediate cause of the veteran's death in September 
2002 is shown to have been the result of metastatic renal 
cell carcinoma.  An autopsy was not performed.  

3.  The veteran's renal cell carcinoma was first clinically 
demonstrated many years after service.  

4.  The veteran had no service-connected disabilities at the 
time of his death.  

5.  A disability of service origin did not cause or play any 
part in the veteran's death.  




CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, by letter 
dated in April 2003, the appellant was advised of the type of 
evidence needed to prevail in her claim and of what VA will 
due to assist her in obtaining any information or evidence.  
She was informed that VA would obtain all VA records from 
identified sources and would attempt to obtain any identified 
private medical records, but that she was ultimately 
responsible for providing any private evidence.  She was also 
provided with Authorization and Consent to Release 
Information forms and instructed to complete and return them 
if she wanted VA to assist her or that she could obtain the 
evidence and submit it herself.  She was provided with the 
law and regulations pertaining to VCAA in the October 2003 
statement of the case and was informed of the evidence 
obtained and considered by the RO in reaching its decision.  
She was also afforded an opportunity to testify at a 
personal, but declined.  The appellant did not return the 
release of information forms or request VA assistance in 
obtaining any information or evidence.  The appellant has 
been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  Accordingly, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty; or one that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2003).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2003).  

The appellant contends that the veteran's fatal renal cell 
carcinoma, first diagnosed in 1999, had its onset during his 
six months of active service in 1990 and 1991.  

The veteran's service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any kidney problems or renal cancer.  

The evidentiary record includes a letter, dated in February 
2003, from J.H.H., M.D., a private physician who treated the 
veteran for his kidney disorder beginning in 1999.  The 
physician indicated that he first saw the veteran for 
evaluation of a large right renal mass suggestive of renal 
cell carcinoma in January 1999.  The veteran underwent 
radical right nephrectomy several days later.  Pathology 
analysis confirmed renal cell carcinoma, predominantly clear 
cell type, moderately differentiated Stage T3b tumor.  The 
physician opined that the tumor probably started 1-2 years or 
more before the time of the diagnosis.  

In an April 2003 letter, W.M.B., M.D., a private physician, 
opined that it was at least as likely as not, that the onset 
of the veteran's carcinoma occurred while he was on active 
duty from December 1990 to May 1991.  

In July 2003, the claims file was referred to a VA physician 
for an opinion as to the etiology and date of onset of the 
renal cell carcinoma.  The physician indicated that he had 
reviewed the veteran's claims file and included a discussion 
of the relevant evidence of record, including the two medical 
opinions discussed above.  The physician concluded that the 
veteran's carcinoma probably started about two to three years 
prior to the initial diagnosis.  

The Board finds that the opinions of the veteran's treating 
physician and that of the VA physician are more probative 
than the speculative opinion of the private physician.  The 
treating physician had first hand knowledge of the veteran's 
kidney problems and presumably had access to all of his 
treatment records.  Likewise, the VA physician reviewed the 
entire claims file, including the opinions of both private 
physicians.  Both physicians dated the onset of the veteran's 
carcinoma to within a couple of years from the initial 
diagnosis.  In contrast, the private physician merely noted 
the status of the veteran's carcinoma when it was first 
detected and offered an opinion to the effect that there was 
a 50/50 chance that it was present in service.  He offered no 
explanation or analysis for his opinion nor did he indicate 
that he had reviewed the claims file.  Thus, the Board finds 
that the preponderance of the medical evidence favors the 
conclusion that the veteran's renal cell carcinoma was not 
present in service or manifested until many years post 
service.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the Board may not ignore the opinion of a treating physician, 
it is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  

The Board has considered the appellant's assertions that the 
veteran's renal cell carcinoma had its onset in service.  
However, as a layperson, she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death must be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



